                                                                                                             JS-6

                      1

                      2

                      3

                      4

                      5

                      6

                      7                                UNITED STATES DISTRICT COURT

                      8                              CENTRAL DISTRICT OF CALIFORNIA

                      9

                   10          MICHAEL MADISON,                          Case No. 5:18-cv-1374 PA (SSx)

                   11                          Plaintiff,                ORDER FOR DISMISSAL
                                     v.                                  WITH PREJUDICE
                   12

                   13          AUTOZONE DISTRIBUTION
                               CENTER, et al.,
                   14                                                    Hon. Percy Anderson
                                               Defendants.
                   15

                   16

                   17                Pursuant to the stipulation of the parties, the action is dismissed with prejudice

                   18          pursuant to Rule 41(a) of the Federal Rules of Civil Procedure. All parties shall bear

                   19          their own attorneys’ fees and costs.

                   20                IT IS SO ORDERED.

                   21

                   22          Dated: October 12, 2018

                   23                                           ______________________________________
                   24                                                   United States District Judge
                   25

                   26

                   27

                   28
ARENA HOFFMAN LLP
    44 Montgomery Street
                                                                                              Case No. 5:18-cv-01374-PA-SS
         Suite 3520
San Francisco, CA 94104.4828
        415.433.1414
